BURGESS, Justice,
concurring.
I concur in the result. I would not rely upon Whitworth v. State, 808 S.W.2d 566 (Tex.App.—Austin 1991, pet. refd). As noted in Rogers v. State, 846 S.W.2d 883 (Tex. App.—Beaumont 1993, no pet.), Whitworth was a circumstantial evidence case decided pursuant to Humason v. State, 728 S.W.2d 363 (Tex.Crim.App.1987). Furthermore, Hu-mason was nothing more than the application of “the alternate reasonable hypothesis” construct which is inapplicable to cases tried after November 6, 1991. See Geesa v. State, 820 S.W.2d 154 (Tex.Crim.App.1991).
The majority believes this case merits analysis under the “exclusive control” and “affirmative link” doctrines. I do not. There is direct evidence that appellant threw the pill bottle under or right beside a picnic table. Consequently the question of exclusive control of the area is beside the point. Only when the state is relying on circumstantial evidence does the question of exclusive control come under discussion. If exclusive control is beside the point, then affirmative link is superfluous.
The question we must confront is whether the standard of Jackson v. Virginia1 has been met. Since there is direct evidence appellant discarded the pill bottle as he was fleeing from the police, this is conduct from which the jury could reasonably infer that appellant had knowledge that the bottle contained contraband. Nothing more is needed. The evidence is sufficient. I concur in the affirmance.

. 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).